Citation Nr: 0306510	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

(The issue of entitlement to service connection for a 
bilateral ankle disorder, claimed as recurring bilateral 
ankle sprains, to include an undiagnosed illness manifested 
by ankle pain, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
28, 1986 to August 20, 1986 and upon being called up for 
active duty had active military service from December 1990 to 
May 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

A hearing before the undersigned was held in July 2000.  In 
September 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a bilateral ankle 
disorder, claimed as recurring bilateral ankle sprains, to 
include an undiagnosed illness manifested by ankle pain, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.





FINDING OF FACT

In February 2003, prior to the promulgation of a decision in 
the appeal, the RO received correspondence from the veteran 
indicating that he was withdrawing his appeal seeking service 
connection for a left knee disorder and an increased 
evaluation for degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2003, the veteran submitted correspondence to the 
RO indicating that he was withdrawing his appeal seeking 
service connection for a left knee disorder and an increased 
evaluation for degenerative disc disease of the lumbar spine.  
He further indicated that he wished to continue the appeal 
for entitlement to service connection for a bilateral ankle 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal with regard to claims of service 
connection for a left knee disorder and an increased 
evaluation for degenerative disc disease of the lumbar spine 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to service connection for a left knee 
disorder and an increased evaluation for degenerative disc 
disease of the lumbar spine, and they are dismissed without 
prejudice.


ORDER

The appeal seeking service connection for a left knee 
disorder and an increased evaluation for degenerative disc 
disease of the lumbar spine is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

